Citation Nr: 9934565	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-06 835A	)	DATE
	)
	)


THE ISSUE

Whether the March 1998 decision by the Board of Veterans' 
Appeals which denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) should 
be revised or reversed due to clear and unmistakable error 
(CUE).


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) following a motion by the veteran dated in May 1998 
seeking a revision of the Board's 
March 16, 1998 decision on the grounds of clear and 
unmistakable error.  The Board notes that since this May 1998 
motion referred only to a request for "reconsideration" of 
the Board's March 26, 1998 decision, the Board subsequently 
sent the veteran a letter, dated April 9, 1999, stating that 
the Board would "not consider your motion for 
reconsideration to be a CUE motion unless you or your 
representative inform us in writing, within 60 days of this 
letter, that you want us to do that."  In response to this 
letter, the veteran sent correspondence to the Board, 
received on April 28, 1999, which the Board accepted as 
confirmation that the veteran wished the Board to construe 
his May 1998 request for reconsideration as a request for 
revision of the Board's March 26, 1998 decision based on CUE 
as well.  The Board thus finds that this claim is properly 
before the Board at this time.


FINDINGS OF FACT

1.  In a decision dated March 26, 1998, the Board denied the 
veteran's claim for service connection for PTSD, on the basis 
that while the evidence showed a current diagnosis of such 
disorder, the inservice stressor upon which examiners relied 
in rendering this diagnosis was unverified.

2.  The facts as they were known at the time of the Board's 
decision of March 26, 1998 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the Board decision of March 26, 1998 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of March 26, 1998 wherein the Board denied the 
veteran's claim for service connection for PTSD did not 
contain CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 20.1400, 20.1403 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the Board decision of 
March 1998 which denied service connection for PTSD was 
founded on CUE, and that but for that error, he would have 
been entitled to service connection and VA compensation since 
that time.  The veteran has specifically contended that the 
Board erred in denying service connection for PTSD on the 
basis that the Board wrongly concluded that the veteran did 
not "engage in combat" for VA purposes when it found that 
"the veteran is a non-combat veteran and has alleged a non-
combat stressor."  He maintains that if the Board had 
correctly concluded that he was a combat veteran, the claimed 
inservice stressor upon which his PTSD diagnosis was based 
would have been accepted by the Board under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) as being consistent with 
the circumstances, conditions, or hardships of such service, 
despite the lack of documentation, and service connection 
would therefore have been granted.
 
The record at the time of the Board decision of March 16, 
1998 denying the veteran's claim for service connection for 
PTSD showed that the veteran served on active duty from 
August 1976 to October 1979.  His primary military 
occupational specialty (MOS), as listed on his DD Form 214, 
Certificate of Release or Discharge from Active Duty, was 
apprentice law enforcement specialist.  His awards and 
decorations included the Small Arms Expert Marksmanship 
Ribbon, the Air Force Good Conduct Medal, and the Air Force 
Outstanding Unit Award.  This service department record also 
noted that the veteran had completed 6 months and 5 days of 
overseas service, and an Air Force (AF) Form 100 indicated 
that at the time of the veteran's discharge from service in 
October 1979, he had been assigned to TUSLOG Detachment 193-1 
in Incirlik, Turkey.

Following the filing of the veteran's original claim for 
service connection for PTSD in June 1992, VA sent the veteran 
a letter requesting that he provide information on the 
inservice stressor which he believed caused his PTSD.  In a 
letter received by VA in September 1992, the veteran stated 
that he was assigned to Detachment 
193-1 at the Incirlik Common Defense Installation in Adana, 
Turkey in January 1979.  He stated that he served there as a 
law enforcement specialist.  He asserted that sometime in 
July 1979, he was assigned to take a K-9 handler to pick up 
his K-9 and post him.  He reported that upon arrival at the 
K-9 kennels, he saw a subject scaling the fence near a fuel 
storage area, and, after the subject jumped off the fence and 
reached for his pants pocket, ordered the K-9 unit to be 
released on the subject.  The subject reportedly died after 
this attack, despite the veteran's attempts at providing 
first aid.  The veteran stated that he later learned that the 
subject was a 16-year old Turkish shepherd boy who was 
scavenging for items to sell on the black market.

The first evidence of a diagnosis of PTSD is found in 
hospitalization records dated in December 1991 from Good 
Samaritan Hospital and Health Center, a private health care 
facility.  This PTSD diagnosis, among others, was confirmed 
in VA outpatient treatment records dated from July 1992 to 
March 1994, and the report of a VA psychiatric examination 
conducted in September 1992. 

In March 1996, the Board remanded the veteran's claim for 
further development.  Specifically, the RO was instructed to 
attempt to verify the veteran's claimed stressor, i.e., the 
July 1979 killing of the Turkish boy, from "appropriate 
sources."  In addition, the RO was instructed to request 
copies of the records upon which the Social Security 
Administration had based its finding that the veteran was 
entitled to Social Security disability payments.  Finally, 
the RO was requested to schedule the veteran for a VA 
psychiatric examination to determine whether exposure to a 
stressor in service had resulted in the veteran's current 
psychiatric symptoms, and whether the diagnostic criteria to 
support a diagnosis of PTSD had been satisfied.  It was noted 
that only stressors which had been corroborated by the 
evidence of record could be used in making this 
determination.

In response, in April 1996 the RO sent copies of the 
veteran's DD Form 214, AF Form 100, and his stressor 
statement to the U.S. Army & Joint Services Environmental 
Support Group (ESG) (now the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)) in an attempt to secure 
verification of the stressor information.  In response, in 
February 1997 the USASCRUR stated that they had conducted 
"extensive research of the available historical records" 
submitted by Headquarters, The United States Logistics Group 
(TUSLOG), for the period from January 1979 to December 1979.  
These documents confirmed that the TUSLOG Detachment 193, to 
which the veteran was assigned, provided support to the 
Incirlik community and consisted of the 39th Security Police 
Flight.  The USASCRUR provided an extract which described the 
missions and functions of the Security Police, as well as an 
Organization Chart of the Security Police Station.

The USASCRUR concluded, however, that "the histories did not 
document the specific incident in which the security police 
observed a subject climbing the fence."  However, these 
histories did state that throughout Turkey, there was a 
threat of terrorism, and that Army personnel were killed and 
injured on May 11, 1979, while standing in front of the 
Atakoy Motel in Istanbul, Turkey.  They also confirmed that 
on December 14, 1979, the Security Police were notified of 
the assassinations of several U.S. personnel in Istanbul.

In a subsequent attempt to assist the veteran in confirming 
his claimed inservice stressor, in July 1997 the RO wrote to 
the veteran and requested that he provide more specific 
information which could potentially be verified, such as the 
name of the K-9 handler involved in the July 1979 incident or 
a statement from this individual corroborating that the 
incident took place.  However, in a response dated in August 
1997, the veteran stated that he could not remember the K-9 
handler's name, and in any case would not want to contact him 
since they ended up on unfriendly terms.

In addition, the RO requested the records from the United 
States Social Security Administration, and subsequently 
received them in August 1997.  These records indicated that 
the veteran consistently reported the incident described 
above as his stressor, and indicated that he had been 
diagnosed with, and granted disability due to, PTSD. 

In addition, the veteran underwent the requested VA 
examination in October 1997.  At that time, the examiner 
concluded that the veteran currently suffered from PTSD as a 
result of his reported stressor of ordering the K-9 attack on 
the 16-year old Turkish boy in service.

As noted above, the veteran has challenged the Board's March 
1998 decision on the grounds of CUE.  38 U.S.C.A. §§ 5109A 
and 7111; 38 C.F.R. §§ 20.1400, 20.1403 (1999); VA O.G.C. 
Prec. Op. 01- 98 (Jan. 13, 1998).  These new statutory and 
regulatory provisions permit a claimant to demand review by 
the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
review of such determinations by the Court.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 C.F.R. § 20.1400.  A party disagreeing with the 
Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

The Board notes that a claim of CUE is not a claim or 
application for VA benefits. Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits, the requirements of well-groundedness and the VA's 
duty to assist in the development of such claims. 38 C.F.R. § 
20.1411(c) and (d).  In addition, neither the "benefit of the 
doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions of 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. § 
20.1411(a) and (b).  A CUE motion is not an appeal and 
therefore, with certain exceptions, it is not subject to the 
provisions of 38 C.F.R. Parts 19 and 20, which relate to the 
processing and disposition of appeals. 38 C.F.R. § 20.1400.

Nothing in the recent changes to the law concerning Board CUE 
is intended or should be construed to apply to claims 
involving CUE in an RO decision under 38 C.F.R. § 3.105(a) 
(1999) or under new section 38 U.S.C.A. § 5109A, where that 
RO decision has not been subsumed by Board decisions.  See 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998) (aff'g 
Dittrich v. West, 11 Vet. App. 10 (1998)).  Furthermore, 
Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of Board 
CUE. 38 C.F.R. § 20.1400(b).

The newly enacted regulations concerning evaluation of prior 
Board decisions for CUE are explicit as to what constitutes 
CUE.  In general, it is noted that clear and unmistakable 
error is a "very specific and rare kind of error," an error 
"of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See 38 C.F.R. § 20.1403 
(1999); Fugo v. Brown, 6 Vet. App. 40, 43 (1991).  The type 
of errors involved occur where the correct facts as they were 
known at the time, were not before the Board, or where the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  Examples of 
errors which are not CUE include a change in a diagnosis, 
failure to fulfill the duty to assist, disagreements as to 
the weighing of evidence, and changes in the interpretation 
of statutes or regulations.  38 C.F.R. § 20.1403(d) and (e).  
Essentially, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
See Russell v. Principi, 3 Vet. App. 310, 313-314 (en banc) 
(1992).

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error requires that error, otherwise 
prejudicial, must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

A motion to correct a Board decision for CUE must be reviewed 
on the record and the law as they existed at the time that 
the disputed decision was made.  For Board decisions issued 
on or after July 21, 1992, the record that existed when that 
decision was make includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided the documents could 
reasonably be expected to be part of the record.  38 C.F.R. § 
20.1403(b); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The pertinent criteria in effect at the time of the Board's 
March 1998 decision were the same as they are at present.  
Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  Service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128 (1997).

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The correct facts of record as they were known at the time of 
the Board's March 1998 decision revealed that during the 
veteran's period of active duty service, neither PTSD nor any 
other psychiatric disorder was diagnosed.  However, the Board 
determined that post-service evidence indicated that the 
veteran had been diagnosed with PTSD after service, and that 
this diagnosis had been linked by at least one medical 
professional to the veteran's reported incident in July 1979, 
when he gave orders to release a K-9 unit on an intruder, 
resulting in the death of a 16-year old boy.  Thus, the only 
remaining issue to be resolved was determining whether the 
reported inservice stressor itself had been verified.

In this regard, the Board notes that in its March 1998 
decision, the Board found that "the veteran is a non-combat 
veteran and has alleged a non-combat event" as a stressor.  
Therefore, the Board concluded that actual evidence of the 
claimed inservice stressor was required.  In this regard, the 
Board notes that the veteran's service records do not 
indicate that the veteran was engaged in combat.  The 
veteran's DD Form 214 does not reflect that he received any 
decorations or medals which indicate involvement in combat, 
and his MOS, listed as apprentice law enforcement specialist, 
is not a specialty which, on its face, indicates a combat 
role.  Furthermore, the evidence does not indicate that the 
veteran served during a recognized period of war, campaign, 
or expedition, and he did not serve in a combat theater 
(indeed, the veteran himself, in a statement in support of 
claim received by the Board in May 1998, appears to have 
conceded that he did not serve in a combat zone).  Therefore, 
the Board was correct in concluding that the veteran was not 
a combat veteran for VA purposes.

The veteran argued that he should nevertheless be considered 
a combat veteran because he "engaged in combat" when he 
ordered the release of the K-9 unit on the 16-year old 
Turkish boy on the belief that he was "facing the enemy."  
The veteran thus stated that although "[t]he experience 
[was] very brief, he should be considered a combat veteran," 
since he experienced a combat-related stressor.

However, the statutory provision cited by the veteran, 38 
U.S.C.A. § 1154(b), states that the relaxed standard of proof 
for combat veterans applies only "[i]n the case of any 
veteran who engaged in combat with the enemy in active 
service... during a period of war, campaign, or expedition." 
(emphasis added).  Therefore, setting aside the separate 
issue of whether ordering a canine unit to attack someone is 
"engaging in combat," the Board finds that the ordering of 
an attack of an unarmed civilian of a friendly United States 
ally did not constitute engaging in combat "with the 
enemy."  Therefore, the Board's March 1998 finding that the 
veteran had alleged a non-combat event as a stressor was not 
clearly and unmistakably erroneous.

Therefore, the Board was correct to require evidence to 
corroborate the veteran's claimed stressor, since, as noted 
above, where the veteran did not engage in combat or the 
claimed stressor is non combat-related, the record must 
contain service records which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  Id.; 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, as noted above, VA requested, and received, a 
response from the USASCRUR, which indicated that a thorough 
review of the historical records of the veteran's detachment 
for the period in question did not document the incident 
alleged by the veteran.  Furthermore, there is no evidence 
that the veteran was involved in either of the two incidents 
which were noted in these records, (one of which occurred 
after the veteran's discharge from service), and, 
additionally, the veteran has not alleged to have been 
involved in either incident.  In short, the veteran's claims 
file contained no evidence whatsoever which could serve to 
corroborate the veteran's claimed July 1979 inservice 
stressor.

Therefore, the decision of March 26, 1998, wherein the Board 
denied entitlement to service connection for PTSD following a 
de novo review of the record, was supported by and consistent 
with the evidence then of record.  First, the facts as they 
were known at the time of the Board decision of March 26, 
1998 were correct and it has not been shown otherwise.  All 
pertinent documentary evidence was considered by the Board.  
No relevant document was overlooked.  Thus, the correct facts 
as stated in this case as they were known to the Board in 
March 1998 lack evidence of an error such that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

In this regard, the Board again points out that CUE is a very 
specific and rare kind of error.  Any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not give rise to the level of CUE as that term has come to be 
defined.

Second, the Board finds that the statutory and regulatory 
provisions extant at the time of the Board decision of March 
26, 1998 were correctly applied and it has not been shown 
otherwise.  The Board correctly applied the provisions 
relating to PTSD service connection claims, including those 
which apply to combat-related stressors.  Its determinations 
that the veteran was not a combat veteran and that his 
claimed stressor was non combat-related were entirely 
consistent with the applicable regulatory language, and were 
not clearly and unmistakably in error.

Therefore, the Board finds that the criteria for CUE existing 
in the prior final Board decision of March 26, 1998 have not 
been met.


ORDER

There was no CUE in the March 26, 1998 decision wherein the 
Board denied entitlement to service connection for PTSD, and, 
accordingly, that decision should not be revised or reversed.



		
	WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals


 


